 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID MORDECAI,                                   No. 2:18-cv-00007 MCE AC (PS)
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    SAN JOAQUIN COUNTY
      BEHAVIORAL HEALTH SERVICES,
15
                         Defendant.
16

17

18          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

19   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On December 28,

20   2018, defendant filed a motion to dismiss. ECF No. 18. The hearing was re-set for February 20,

21   2019. ECF No. 21. Plaintiff filed a statement requesting additional time to respond to the

22   motion. ECF No. 23. The court issued a minute order on February 11, 2019, taking the motion

23   under submission and instructing plaintiff to file his opposition by March 20, 2019. ECF No. 23.

24   Plaintiff was cautioned that failure to file an opposition would be considered a statement of non-

25   opposition to dismissal. Id. Plaintiff did not file an opposition or take any other action to

26   prosecute this case. On March 23, 2019, defendant filed a statement noting plaintiff’s lack of

27   opposition. ECF No. 24.

28   ////
                                                        1
 1          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without
 2   prejudice, for lack of prosecution and for failure to comply with the court’s orders. See Fed. R.
 3   Civ. P. 41(b); Local Rule 110.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 6   (21) days after being served with these findings and recommendations, any party may file written
 7   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 8   Findings and Recommendations.” Local Rule 304(d). Failure to file objections within the
 9   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
10   F.2d 1153 (9th Cir. 1991).
11   DATED: March 25, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
